                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAYNE FAMILY HOMES, LLC,                            )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )         No. 4:17-CV-02912 JAR
                                                    )
SURVANT AIR SYSTEMS, INC., et al.,                  )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

       On December 14, 2018, this Court granted summary judgment in favor of the United

States and against Defendants Capitol Group, Inc., the Funds 1, and Trane U.S. and ordered the

interpled funds in the amount of $155,413.49 held in the Registry of the Court distributed to the

United States. (Doc. Nos. 63, 64). Pursuant to this Court’s Local Rules, upon adjudication of

entitlement to interest-bearing registry funds, the Court may order the appropriate party to file a

proposed order for disbursement of the fund. The proposed order must comply with the redaction

requirements of Local Rule 2.17 and contain the following:

       (a) the principal sum initially deposited;
       (b) the amount or amounts of principal to be disbursed;
       (c) the percentage of accrued interest payable with each principal amount, after the Clerk
       deducts from the total accrued interest the applicable administrative fee pursuant to the
       General Order of January 10, 1991;
       (d) to whom exactly each disbursement check should be made payable;
       (e) full mailing instructions for each disbursement check, including full street address and zip
       code; and



1
  “The funds” collectively refers to the following defendants: the Trustees of the Sheet Metal Local 36
Welfare Fund, Trustees of the Sheet Metal Local 36 Pension Fund, Trustees of the Sheet Metal Local 36
Vacation Fund, Trustees of the St. Louis Sheet Metal Joint Apprenticeship and Training Fund, Trustees of
the Sheet Metal Workers’ Local 36 401(k) Plan, Trustees of the St. Louis Metal Working Industry Fund
(MIF), and the International Association of Sheet Metal, Air, Rail, and Transportation Workers
(“S.M.A.R.T.”) Local Union No. 36.
       (f) for funds not held in the DOF, the social security number or tax ID number of each
       recipient of accrued interest, and known attorney fees, which must be provided to the Finance
       Department of the Clerk’s Office on a completed and signed I.R.S. Form W-9.

E.D. Mo. L.R. 13.04 (C)(3).

       Accordingly,

       IT IS HEREBY ORDERED that no later than Friday, December 28, 2018, the United

States shall file a proposed order for disbursement of the fund in accordance with E.D. Mo. L.R.

13.04 (C)(3).



Dated this 19th day of December, 2018.



                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                2
